PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Restivo et al.
Application No. 15/693,359
Filed: August 31, 2017
For: System For And Method of Sealing A Flowline With A Metal Seal After Hot Tapping
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed October 11, 2020, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file a proper reply to the Advisory Action Office letter mailed on November 27, 2019, a reply was received on December 23,2019 but it did not constitute a proper reply.  A Notice of abandonment was mailed on March 10, 2020.   

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE)1, and fee of $1300, and the submission required by 37 CFR 1.114 and submission, (2) the petition fee of $2000, and (3) a proper statement of unintentional delay. 

This application is being referred to Technology Center AU 3753 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.





/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 As stated in the communication caption “AMENDMENT AND RESPONSE TO FINAL OFFICE ACTION” submitted with the present petition request the Office to “consider this a Request for Continuing Examination . . .” As a result, a RCE and submission is being considered as the reply with the petition.